DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 26, 2021 has been entered.

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on February 26, 2021 have been entered and considered. Claims 1 – 14 are pending in this application. Claims 1 – 10 have been withdrawn subject to restriction requirement. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Morimoto in view of Richeson as detailed in Office 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 requires that the core material discharged from the spinneret has a load of 21.18 N. However, this limitation is not supported by the specification as originally filed. The specification provides support for the limitation in claim 11, which requires that the FMR of the core when tested at 21.18 N and 230 degrees C.
   
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Miyahuchi et al. JP 2007107143 A (Miyahuchi) in view of Richeson et al. WO-2012064469 A1 (Richeson). US 2014/0323003 A1 is used herein as equivalent Richeson document. English abstract and Machine Translation of the JP patent is relied upon herein. 

Considering claims 11 – 13, Miyahuchi teaches drawn conjugated fiber obtained by drawing an undrawn fiber having a core-sheath structure in which a core material is a resin containing, as a main component, a crystalline propylene polymer and a sheath material is a resin containing, as a main component, a polyolefin having a melting point lower than that of the core material, wherein the drawn fiber has a fineness of 2.2 dtex or less [0043]. Further, Miyahuchi teaches at [0031] the use of nucleating agent as additive to the propylene polymer.  
Miyahuchi does not specifically recognize that the crystallinity of the core propylene is 35 % or more, nor that the MFR of said polymer is within the range of 109.4 to 170 g/10 min at 230 degrees C. However, Richeson teaches core/sheath bicomponent polymer fibers, and the processes for forming those fibers. Bicomponent polymer fibers of the disclosure have a core comprising a core polymer and a sheath comprising a sheath polymer, wherein the core polymer is a propylene polymer having a crystallinity up to 40 % and a MFR greater than 10g/10 min and lower than 200 g/10 min [Abstract, 0011, 0019 and 0022].  
Moreover, as Miyahuchi and Richeson are both directed to core/sheath bicomponent fibers, the art is analogous. It has been well settled that substituting one material for another presents a case of prima facie obviousness when both materials are taught by the prior art to be useful for the same purpose outside the showing of unexpected results. In this case, the propylene polymers are both taught to be useful for forming the core component of the fibers. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention with reasonable expectation of success to substitute Miyahuchi’s core propylene polymer with Richeson’s propylene 
   	As to the limitation requiring that the “core material” has a degree of crystallinity of 40 % or more, as noted above, Richeson teaches that the core polymer is a propylene polymer having a crystallinity up to 40 %; and at [0085] that to improve crystallization rates, nucleating agents may also be employed. Thus, “the core material” will comprise a polypropylene having up to 40 % crystallinity, and nucleating agent in order to increase said crystallinity. Thus, rendering obvious the limitation requiring that the “core material” has a degree of crystallinity of 40 % or more.    

Considering claim 14, Miyahuchi teaches at [Example 1] that the drawing is performed at 102 degrees C. 

Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on February 26, 2021 have been entered and considered. Claims 1 – 14 are pending in this application. Claims 1 – 10 have been withdrawn subject to restriction requirement. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Morimoto in view of Richeson as detailed in Office action dated October 06, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   
Applicant's arguments filed on February 26, 2021 against the 103 rejection in last Office action have been fully considered but they are moot in view of the new grounds of rejection presented above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786